Appeal transferred to the Appellate Division, Second Department, without costs, by the Court of Appeals sua sponte, upon the ground that a direct appeal does not lie. Inasmuch as Laws of 1984 (ch 103, § 7) may not constitutionally be read to expand this court’s jurisdiction, it may only be interpreted to provide a jurisdictional predicate for a direct appeal to this court where the only question involved is the constitutional validity of a statutory provision (NY Const, art VI, § 3 [b] [2]; CPLR 5601 [b] [2]). There being questions other than the constitutional validity of a statute involved, transfer to the Appellate Division is ordered (NY Const, art VI, § 5 [b]).